t c summary opinion united_states tax_court michael davon westbrook petitioner v commissioner of internal revenue respondent docket no 8170-04s filed date michael davon westbrook pro_se frank j jackson for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 the issues for decision are whether petitioner is entitled to various deductions claimed on schedule a itemized_deductions and whether the underpayment_of_tax required to be shown on petitioner’s federal_income_tax return is due to negligence or intentional disregard of rules or regulations background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in new york new york petitioner holds a bachelor’s degree from the university of idaho in he began employment with cooper union school of engineering cooper union as a technician in the chemistry department while employed by cooper union petitioner enrolled in its graduate program and in he was awarded a master’s degree in engineering while working and attending classes at cooper union petitioner incorporated suffola inc suffola a corporation organized under the laws of idaho at all relevant times petitioner was the sole owner of all of suffola’s outstanding_stock to the extent that any stock had been issued and was outstanding suffola generated no income during and the corporation did not file a federal_income_tax return for that year the record is unclear with respect to the exact services that petitioner might have provided to suffola during the year in issue but whatever they were he did not receive a salary or any other form of compensation as a result petitioner’s employment with cooper union continued throughout as did his formal education there he took several courses in pursuit of a doctorate degree that year according to petitioner his education was geared towards advancing the corporate goals of suffola although those goals are less than clearly stated in the record nevertheless in pursuit of his doctorate degree petitioner incurred tuition expenses as well as expenses for books and supplies during petitioner also purchased a laptop computer a scanner and a digital camera during petitioner contributed financially to the care and maintenance of his mother who was ill and cared for by his sister petitioner’s federal_income_tax return was timely filed that return includes a schedule a on which as relevant here deductions for home mortgage interest of dollar_figure charitable_contributions of dollar_figure job expenses of dollar_figure and other miscellaneous_itemized_deductions of dollar_figure are claimed in the notice_of_deficiency respondent disallowed the schedule a deductions listed above respondent further determined that petitioner is liable for an accuracy-related_penalty under sec_6662 because allowable itemized_deductions were less than the standard_deduction respondent disallowed those otherwise allowable itemized_deductions and allowed petitioner the standard_deduction respondent also allowed petitioner a lifetime_learning_credit of dollar_figure discussion the issues in this case arise from the disallowance of itemized_deductions claimed on petitioner’s federal_income_tax return as has been noted in countless cases deductions are a matter of legislative grace and are allowable only as specifically provided by statute see indopco inc v petitioner lived in a rented apartment during the home mortgage interest_deduction claimed on his return consists in part of tuition expenses books supplies and instruments petitioner now concedes that he is not entitled to the deduction respondent bears the burden of production with respect to the imposition of the sec_6662 penalty sec_7491 otherwise under the circumstances petitioner bears the burden_of_proof on the issues here in dispute sec_7491 rule a commissioner 503_us_79 319_us_590 308_us_488 292_us_435 job expenses and other miscellaneous_itemized_deductions sec_162 provides that a taxpayer may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including the trade_or_business of being an employee 65_tc_862 expenditures_for personal living or family_expenses are not allowable as deductions see sec_262 on his schedule a petitioner claimed a job expenses deduction and other miscellaneous_itemized_deductions of dollar_figure and dollar_figure respectively these deductions include expenses for postage journals checking account fees a laptop a scanner and a digital camera incurred by petitioner in connection with suffola’s business activity a corporation is treated as a separate_entity from its shareholders for tax purposes 319_us_436 the voluntary payment of corporate expenses by officers employees or shareholders may not be deducted on the taxpayer’s individual return deputy v du pont supra pincite 269_f2d_108 4th cir affg tcmemo_1958_60 51_tc_746 accordingly these expenses are not deductible by petitioner petitioner also included educational expenses in the job expenses deduction and other miscellaneous_itemized_deductions claimed on the schedule a education expenses may qualify for deduction as a trade_or_business expense under sec_162 if the education maintains or improves the skills required in the taxpayer’s employment or other trade_or_business or meets the express requirements of the taxpayer’s employer or of applicable law or regulations imposed as a condition to the retention by the taxpayer of an established employment relationship status or rate of compensation sec_1_162-5 income_tax regs there is nothing in the record that indicates that petitioner’s educational expenses including tuition and related expenses fell within one of these two categories there is no suggestion that the education maintained or improved skills which petitioner used in his duties at suffola or cooper union for that matter or that it was required in the context of his established employment relationship status or rate of compensation because the education expenses do not meet the requirements of sec_1_162-5 income_tax regs the expenses are not deductible under sec_162 respondent’s disallowances of the job expenses deduction and other miscellaneous_itemized_deductions are sustained charitable_contributions deduction sec_170 allows as a deduction any charitable_contribution which is made within the taxable_year a charitable_contribution is a contribution or gift to or for_the_use_of an organization described in sec_170 petitioner claimed a charitable deduction in the amount of dollar_figure for payments made to his sister to assist in the care of his ill mother while we commend petitioner for contributing to the support of his ill mother those contributions do not qualify for deduction under sec_170 respondent’s disallowance of the charitable_contribution_deduction is sustained sec_6662 penalty respondent determined that the underpayment_of_tax required to be shown of petitioner’s return is due to negligence or disregard of rules or regulations see sec_6662 and b and negligence is defined to include any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 it is further defined as the we note that respondent did allow petitioner a lifetime_learning_credit under sec_25a with respect to his qualified_tuition_and_related_expenses for the taxable_year failure to do what a reasonable person with ordinary prudence would do under the same or similar circumstances 85_tc_934 disregard is defined to include any careless reckless or intentional disregard sec_6662 an accuracy-related_penalty is not imposed with respect to any portion of the understatement as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 whether a taxpayer acts with reasonable_cause and in good_faith depends on the relevant facts and circumstances including the extent of the taxpayer’s effort to properly assess the tax_liability see sec_1_6664-4 income_tax regs as noted above respondent bears the burden of production with respect to the imposition of the sec_6662 penalty other than the disallowance of the deductions as discussed above nothing in the record suggests that the imposition of the penalty is appropriate as we view the matter for purposes of the imposition of the sec_6662 penalty upon the ground of negligence the mere disallowance of a deduction in and of itself is not sufficient to satisfy the burden of production imposed upon respondent by sec_7491 petitioner is not liable for the sec_6662 penalty reviewed and adopted as the report of the small tax_division to reflect the foregoing decision will be entered for respondent with respect to the deficiency and for petitioner with respect to the sec_6662 penalty
